UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7742


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALLAH BURMAN, a/k/a A,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:01-cr-00115-JKB-5; 1:20-cv-03003-JKB)


Submitted: October 14, 2021                                       Decided: January 11, 2022


Before GREGORY, Chief Judge, RICHARDSON, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Allah Burman, Appellant Pro Se. Lauren Elizabeth Perry, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Allah Burman appeals the district court’s order construing his petition for writ of

habeas corpus as a successive 28 U.S.C. § 2255 motion and dismissing it without prejudice

for failure to obtain pre-filing authorization from this Court. ∗ We have reviewed the record

and find no reversible error. Accordingly, we deny Burman’s pending motions and affirm

for the reasons stated by the district court. See United States v. Burman, No. 1:01-cr-

00115-JKB-5 (D. Md. Oct. 20, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




       ∗
        We deny a certificate of appealability as unnecessary. See Harbison v. Bell, 556
U.S. 180, 183 (2009); Fontanez v. O’Brien, 807 F.3d 84, 86 (4th Cir. 2015); United States
v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                             2